 



Exhibit 10
FIRST AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT
     This First Amendment to Sixth Amended and Restated Credit Agreement (this
“First Amendment”) is entered into effective as of the 31st day of March, 2007
(the “Effective Date”), by and among Denbury Onshore, LLC, a Delaware limited
liability company (“Borrower”), Denbury Resources Inc., a Delaware corporation
(“Parent”), JPMorgan Chase Bank, N.A., as Administrative Agent (“Administrative
Agent”), and the financial institutions parties hereto as Banks (“Banks”).
WITNESSETH
     WHEREAS, Borrower, Parent, Administrative Agent, the other agents a party
thereto and Banks are parties to that certain Sixth Amended and Restated Credit
Agreement dated as of September 14, 2006 (as amended, the “Credit Agreement”)
(unless otherwise defined herein, all terms used herein with their initial
letter capitalized shall have the meaning given such terms in the Credit
Agreement); and
     WHEREAS, pursuant to the Credit Agreement, Banks have made a Revolving Loan
to Borrower and provided certain other credit accommodations to Borrower; and
     WHEREAS, Parent and Borrower have advised Administrative Agent and Banks
that (a) Parent intends to issue additional senior subordinated notes in an
aggregate outstanding principal amount of not greater than $150,000,000, and
(b) Borrower intends to enter into one or more sale-leaseback transactions with
regard to certain CO2 pipelines and related assets that are not Borrowing Base
Properties to Genesis or one of its affiliates for consideration of up to
$300,000,000 (the “Pipeline Drop Down Transaction”); and
     WHEREAS, Parent and Borrower have requested that Banks (a) amend certain
terms of the Credit Agreement in certain respects, and (b) consent to the
Pipeline Drop Down Transaction as more particularly described herein; and
     WHEREAS, subject to and upon the terms and conditions set forth herein,
Required Banks have agreed to Parent’s and Borrower’s requests.
     NOW THEREFORE, for and in consideration of the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and confessed, Parent,
Borrower, Administrative Agent and Required Banks hereby agree as follows:
Section 1. Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this First Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 4 hereof, the
Credit Agreement shall be amended effective as of the Effective Date in the
manner provided in this Section 1.
     1.1 Additional Definition. Section 2.1 of the Credit Agreement shall be
amended to add thereto in alphabetical order the following definition which
shall read in full as follows:

1



--------------------------------------------------------------------------------



 



     “First Amendment” means that certain First Amendment to Sixth Amended and
Restated Credit Agreement dated as of March 31, 2007 among Borrower, Parent,
Administrative Agent and Banks.
     1.2 Amendment to Definitions. The definitions of “Loan Papers” and
“Permitted Subordinate Debt” contained in Section 2.1 of the Credit Agreement
shall be amended and restated to read in full as follows:
     “Loan Papers” means this Agreement, the First Amendment, the Notes, each
Facility Guaranty which may now or hereafter be executed, each Parent Pledge
Agreement which may now or hereafter be executed, each Subsidiary Pledge
Agreement which may now or hereafter be executed, the Existing Mortgages (as
amended by the Amendments to Mortgages), all Mortgages now or at any time
hereafter delivered pursuant to Section 6.1, the Amendments to Mortgages, and
all other certificates, documents or instruments delivered in connection with
this Agreement, as the foregoing may be amended from time to time.
     “Permitted Subordinate Debt” means, collectively, (i) Debt of Borrower
resulting from a single issue of Borrower’s 7.5% Senior Subordinated Notes Due
2013 in an aggregate outstanding principal balance of not greater than
$225,000,000, and which Debt has been assumed by Parent as a co-obligor with
Borrower pursuant to that certain First Supplemental Indenture, dated as of
December 29, 2003, and (ii) Debt of Parent resulting from the issue of Parent’s
7.5% Senior Subordinated Notes Due 2015 in an aggregate outstanding principal
amount of not greater than $300,000,000.
Section 2. Consent and Waiver. In reliance on the representations, warranties,
covenants and agreements contained in this First Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 4 hereof, Banks
hereby (a) consent to the consummation of the Pipeline Drop Down Transaction,
and (b) waive compliance by Parent and Borrower with each provision of the
Credit Agreement (including, without limitation, Sections 10.1, 10.3, 10.5, 10.9
and 10.14) and the other Loan Papers to the extent, but only to the extent, that
the consummation of the Pipeline Drop Down Transaction violates such provisions
or results in a Default or Event of Default under the Credit Agreement or the
other Loan Papers. The consent and waiver herein contained are expressly limited
as follows: (i) such consent and waiver are limited solely to the consummation
of the Pipeline Drop Down Transaction, and (ii) such consent and waiver are each
a limited, one-time consent and waiver, and nothing contained herein shall
obligate Banks to grant any additional or future consent or waiver with respect
to, or in connection with, any provision of any Loan Paper.
Section 3. Borrowing Base. Effective as of the Effective Date, the Borrowing
Base shall be reaffirmed at $500,000,000 and shall remain at $500,000,000 until
the next Redetermination

2



--------------------------------------------------------------------------------



 



thereafter. Borrower and Banks agree that the Redetermination provided for in
this Section 3 shall not be construed or deemed to be a Special Redetermination
for purposes of Section 5.3 of the Credit Agreement.
Section 4. Conditions Precedent. The amendments contained in Section 1 hereof,
and the consent and waiver contained in Section 2 hereof, are subject to the
satisfaction of each of the following conditions precedent:
     4.1 No Default. No Default or Event of Default shall have occurred which is
continuing.
     4.2 Other Documents. Administrative Agent shall have been provided with
such documents, instruments and agreements, including, without limitation, such
documents, instruments and agreements executed and delivered in connection with
the Pipeline Drop Down Transaction, and Parent and Borrower shall have taken
such actions, in each case as Administrative Agent may reasonably require in
connection with this First Amendment and the transactions contemplated hereby.
Section 5. Representations and Warranties. To induce Banks and Administrative
Agent to enter into this First Amendment, Parent and Borrower hereby jointly and
severally represent and warrant to Banks and Administrative Agent as follows:
     5.1 Reaffirm Existing Representations and Warranties. Each representation
and warranty of Parent and Borrower contained in the Credit Agreement and the
other Loan Papers is true and correct on the date hereof and will be true and
correct after giving effect to the amendments set forth in Section 1 hereof.
     5.2 Due Authorization; No Conflict. The execution, delivery and performance
by Parent and Borrower of this First Amendment are within Parent’s and
Borrower’s corporate or organizational powers, have been duly authorized by all
necessary action, require no action by or in respect of, or filing with, any
governmental body, agency or official and do not violate or constitute a default
under any provision of applicable law or any Material Agreement binding upon
Parent, Borrower or their Subsidiaries or result in the creation or imposition
of any Lien upon any of the assets of Parent, Borrower or their Subsidiaries
except Permitted Encumbrances.
     5.3 Validity and Enforceability. This First Amendment constitutes the valid
and binding obligation of Parent and Borrower enforceable in accordance with its
terms, except as (i) the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditor’s rights generally, and (ii) the
availability of equitable remedies may be limited by equitable principles of
general application.
     5.4 No Default or Event of Default. No Default or Event of Default has
occurred which is continuing.
Section 6. Miscellaneous.
     6.1 Reaffirmation of Loan Papers. Any and all of the terms and provisions
of the Credit Agreement and the Loan Papers shall, except as amended and
modified hereby, remain in

3



--------------------------------------------------------------------------------



 



full force and effect. The amendments contemplated hereby shall not limit or
impair any Liens securing the Obligations, each of which are hereby ratified,
affirmed and extended to secure the Obligations as they may be increased
pursuant hereto.
     6.2 Parties in Interest. All of the terms and provisions of this First
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.
     6.3 Legal Expenses. Borrower hereby agrees to pay on demand all reasonable
fees and expenses of counsel to Administrative Agent incurred by Administrative
Agent in connection with the preparation, negotiation and execution of this
First Amendment and all related documents.
     6.4 Counterparts. This First Amendment may be executed in counterparts, and
all parties need not execute the same counterpart; however, no party shall be
bound by this First Amendment until Parent, Borrower and Required Banks have
executed a counterpart. Facsimiles shall be effective as originals.
     6.5 Complete Agreement. THIS FIRST AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN PAPERS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES.
     6.6 Headings. The headings, captions and arrangements used in this First
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this First Amendment, nor affect
the meaning thereof.
     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
be duly executed by their respective authorized officers on the date and year
first above written.
[Signature Pages to Follow]

4



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
FIRST AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

                  PARENT:    
 
                DENBURY RESOURCES INC.,
a Delaware corporation    
 
           
 
  By:   /s/ Phil Rykhoek
 
Phil Rykhoek,    
 
      Senior Vice President and
Chief Financial Officer    
 
                BORROWER:    
 
                DENBURY ONSHORE, LLC,
a Delaware limited liability company    
 
           
 
  By:   /s/ Phil Rykhoek
 
Phil Rykhoek,    
 
      Senior Vice President and
Chief Financial Officer    

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
FIRST AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT
     Each of the undersigned (i) consent and agree to this First Amendment, and
(ii) agree that the Loan Papers to which it is a party shall remain in full
force and effect and shall continue to be the legal, valid and binding
obligation of such Person, enforceable against it in accordance with its terms.

                  DENBURY MARINE, L.L.C.,         a Louisiana limited liability
company    
 
           
 
  By:   /s/ Phil Rykhoek
 
Phil Rykhoek,
Senior Vice President and
Chief Financial Officer    
 
                DENBURY OPERATING COMPANY,         a Delaware corporation    
 
           
 
  By:   /s/ Phil Rykhoek
 
   
 
      Phil Rykhoek,
Senior Vice President and
Chief Financial Officer    
 
                TUSCALOOSA ROYALTY FUND LLC,         a Mississippi limited
liability company    
 
           
 
  By:   /s/ Phil Rykhoek
 
Phil Rykhoek,
Senior Vice President and
Chief Financial Officer    

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
FIRST AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

                  DENBURY GATHERING & MARKETING, INC.,       a Delaware
corporation    
 
           
 
  By:   /s/ Phil Rykhoek
 
Phil Rykhoek,
Senior Vice President and
Chief Financial Officer    

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
FIRST AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

                  ADMINISTRATIVE AGENT:    
 
                JPMORGAN CHASE BANK, N.A.,         as Administrative Agent    
 
           
 
  By:   /s/ J. Scott Fowler
 
J. Scott Fowler,
Senior Vice President    
 
                BANKS:    
 
                JPMORGAN CHASE BANK, N.A.    
 
           
 
  By:   /s/ J. Scott Fowler
 
   
 
      J. Scott Fowler,
Senior Vice President    

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
FIRST AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

                  BANKS:    
 
                FORTIS CAPITAL CORP.    
 
           
 
  By:   /s/ David Montgomery
 
   
 
  Name:   David Montgomery    
 
  Title:   Senior Vice President    
 
           
 
  By:   /s/ Darrell Holley
 
   
 
  Name:   Darrell Holley    
 
  Title:   Managing Director    

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
FIRST AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

                  BANKS:    
 
                CALYON NEW YORK BRANCH    
 
           
 
  By:   /s/ Michael D. Willis
 
   
 
  Name:   Michael D. Willis    
 
  Title:   Director    
 
           
 
  By:   /s/ Dennis E. Petito    
 
     
 
   
 
  Name:   Dennis Petito    
 
  Title:   Managing Director    

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
FIRST AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

                  BANKS:    
 
                COMERICA BANK    
 
           
 
  By:   /s/ Peter Sefzik
 
   
 
  Name:   Peter Sefzik    
 
  Title:   Vice President    

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
FIRST AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

                  BANKS:    
 
                UNION BANK OF CALIFORNIA, N.A.    
 
           
 
  By:   /s/ Alison Fuqua
 
   
 
  Name:   Alison Fuqua    
 
  Title:   Investment Banking Officer    
 
           
 
  By:   /s/ Sean Murphy
 
   
 
  Name:   Sean Murphy    
 
  Title:   Vice President    

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
FIRST AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

                  BANKS:    
 
                BANK OF AMERICA, N.A.    
 
           
 
  By:   /s/ Christen A. Lacey
 
   
 
  Name:   Christen A. Lacey    
 
  Title:   Principal    

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
FIRST AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

                  BANKS:    
 
                BANK OF SCOTLAND    
 
           
 
  By:   /s/ Karen Weich
 
   
 
  Name:   Karen Weich    
 
  Title:   Vice President    

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
FIRST AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

                  BANKS:    
 
                COMPASS BANK    
 
           
 
  By:   /s/ Dorothy Marchand
 
   
 
  Name:   Dorothy Marchand    
 
  Title:   Senior Vice President    

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
FIRST AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT

                  BANKS:    
 
                WELLS FARGO BANK, N.A.    
 
           
 
  By:   /s/ Reed V. Thompson
 
   
 
  Name:   Reed V. Thompson    
 
  Title:   Senior Vice President    

[Signature Page]

 